Citation Nr: 0416103	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  98-10 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
gouty arthritis of the right hand.

2.  Entitlement to an evaluation in excess of 10 percent for 
gouty arthritis of the left hand.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law



ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945 and from September 1946 to June 1963.

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the Unites States Court of Appeals for 
Veterans Claims (Court).  In a February 2004 Order, the Court 
vacated that portion of the Board's June 2003 decision that 
failed to address the issues of entitlement to an increased 
rating for service-connected gouty arthritis of the left hand 
and the right hand.  Thus, these issues have been returned to 
the Board for further consideration.  For reasons which will 
become apparent, these issues are being REMANDED to the RO 
via the Appeals Management Center in Washington, DC.  VA will 
notify the veteran if further action is required on his part.  

The Board notes that the following issues were REMANDED by 
the Board in June 2003 and remain in that status:  
entitlement to an increased evaluation of gouty arthritis in 
the left shoulder, left knee, right knee, and right shoulder; 
entitlement to service connection for a bilateral foot 
disorder and a low back disorder; and entitlement to an 
increased evaluation of chronic asthma with bronchitis and 
emphysema.  



REMAND

The record reflects that the veteran is service connected for 
gouty arthritis of the bilateral hands, shoulders, and knees.  
Additionally, the issues of entitlement to service connection 
for a low back disability (claimed as gouty arthritis of the 
back) and a chronic bilateral foot disability (claimed as 
gouty arthritis of the bilateral feet) were remanded to the 
RO in a June 2003 Board decision.  The record further 
reflects that the service-connected gouty arthritis issues 
have been rated based upon limitation of motion of the 
individual parts affected.  The rating schedule provides that 
gout will be rated under Diagnostic Code 5002, which pertains 
to rheumatoid arthritis.  Diagnostic Code 5002 provides for 
ratings up to 100 percent for rheumatoid arthritis as an 
active process.  Chronic residuals of rheumatoid arthritis 
are to be rated as limitation of motion or ankylosis under 
the appropriate diagnostic code for the specific joints 
involved.  It does not appear that the veteran has been 
afforded a VA examination for the purpose of determining 
whether his gout is an active process or is manifested by 
chronic residuals.  Thus, the Board concludes that there is 
insufficient medical evidence of record to make a decision on 
the veteran's claim and a remand for a VA examination is 
necessary.

Furthermore, it does not appear that the veteran has been 
informed of the notice and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) in regard to 
his claims of entitlement to increased ratings for gouty 
arthritis of the right and left hands.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  Thus, a remand is also required to ensure 
compliance with the notice and duty to assist provisions of 
the VCAA.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002), and any 
other applicable legal precedent is fully 
complied with and satisfied, particularly 
in regard to the claims of entitlement to 
an increased rating for gouty arthritis of 
the right hand and the left hand.  See 
also 38 C.F.R. § 3.159 (2003); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

2.  The veteran should be afforded a VA 
examination with an appropriate 
specialist to determine the current 
nature and severity of his service-
connected gout disabilities.  The 
veteran's claims folder should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be performed and the 
findings reported in detail.  Based on a 
review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to express an 
opinion as to whether the veteran's 
service-connected gout disabilities are 
an active process or are manifested by 
chronic residuals.  The examiner is also 
requested to specifically identify all 
joints and/or areas of the body affected 
by gout and the associated 
symptomatology, such as degrees of 
limitation of motion, incapacitating 
exacerbations, weight loss, anemia, or 
severe impairment of health.  A complete 
rationale for any opinion expressed 
should be provided.  

3.  After the aforementioned development 
has been completed to the extent possible, 
the RO should again review the record and 
rate the veteran's service-connected gout 
disabilities (which are all in remand 
status as a result of this decision and 
the Board's June 2003 decision) under 
Diagnostic Code 5002 in accordance with 
the findings of the above-requested VA 
examination.  If any benefit sought on 
appeal, for which a notice of disagreement 
has been filed, remains denied, the 
veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




